DETAILED ACTION
The following is a Non-Final office action in response to communications received on 4/11/2022.  Claims 1-8 and 17-20 were previously withdrawn. Claim 11 has been canceled.  Claim 9 has been amended.  Currently, claims 9-10 and 12-16 are pending and examined below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaefer et al. (U.S. Publication No. 20100192505).
Regarding claim 9, Shaefer et al. discloses a system (Figs. 27-33) configured for rapid construction, the system comprising a construction component (1700) including a first opening (approximate and occupied by 1701, Fig. 27 and 28); and a first clasp (100) coupled to the construction component and arranged around the first opening, wherein at least a portion of the first clasp is configured to pivot outward when the first clasp is fitted over a top surface of an upper portion of a first anchor (1701)  and to pivot back inward to lock onto a first external notch of the first anchor to hold the construction component in place against the first anchor (Figs. 31-33).
Regarding claim 10, Shaefer et al. discloses the first clasp includes a base (approximate 103, Fig. 1), a first arm (102) pivotally coupled to a first distal end of the base, and a second arm (102) pivotally coupled to a second distal end of the base opposite the first distal end.
Regarding claim 12, Shaefer et al. discloses the first clasp further includes tabs (106, Fig. 7) extending inward from both of the first and second arms, and wherein the tabs lock into the first external notch when the first and second arms pivot back inward.

Regarding claim 13, Shaefer et al. discloses the first clasp further includes flanges (later portions approximate 101) that extend laterally from the base, the first arm, and the second arm, and wherein the flanges include openings (104) configured to receive fastening components that affix the first clasp to the construction component.
Regarding claim 14, Shaefer et al. discloses the construction component is a pipe hanger (“posts”, Abstract).
Regarding claim 15, Shaefer et al. discloses the construction component (3) includes a second opening (approximate 2nd anchor 1701), the system further comprising a second clasp (800, Fig. 14) coupled to the construction component and arranged around the second opening, wherein the second clasp is configured to lock onto a second external notch of a second anchor and hold the construction component in place against the second anchor (Fig. 40).
Regarding claim 16, Shaefer et al. discloses the first anchor (1701), wherein the first anchor includes a first lower portion configured to couple with an existing building structure (via 2711) and one or more exterior surfaces that fit within the first opening (approximate 1701 ) in the construction component and a first upper portion located proximate the first lower portion and having a first top surface and the first external notch; and the second anchor (1701), wherein the second anchor includes a second lower portion configured to couple with the existing building structure (via 2711) and one or more exterior surfaces that fit within the second opening in the construction component and a second upper portion located proximate the second lower portion and having a second top surface and the second external notch (Fig. 27 and 28).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-10 and 12-16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633